DETAILED ACTION
1. Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. Applicant’s arguments and amendments have been considered.

35 U.S.C. 103
4. Applicant's arguments filed 20 April 2020 have been fully considered and they are considered persuasive.
	The examiner agrees that the references Ramer, Tien, Cordasco, and Hank do not properly teach the limitations from claims 1-20 listed by the applicant since this combination of references do not teach the claims after the applicant amended them. Therefore, the rejection using the references Ramer, Tien, Cordasco, and Hank has been removed.
	However, after a new search was done, new references that teach the limitation were found. Therefore, a new 35 U.S.C. 103 rejection from references Boal and Psota which properly teach the amended claims has been added below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5. Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, 8, and 15 recites the term “quickly” but with the metes and bounds unclear since what is “quickly” to one person would not be the same as the next. For instance quickly could reasonably range from minutes to hours to days to weeks depending on the person/entity and thus the claims are indefinite.  For examination purposes they will be considered as any time within a range.  The dependent Claims inherit the deficiency of the independent and thus are similarly rejected.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally configured to receiving a term submitted by a user to obtain metrics for at least one past consumer search that contained the term (Transmitting and Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); searching for the term in a database to identify past consumer searches that contained the term where the past consumer searches were searches of a website (Analyzing and Storing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); for each identified past consumer search, retrieving metrics related to visits to the website during which the past consumer search was submitted, the metrics including metrics 
 These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving, storing and transmitting data about pricing objects for sale (receiving/transmitting/storing information) is insignificant extra-solution activity as this is receiving/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0050] Those skilled in the art will also appreciate that embodiments can also be applied within computer systems wherein tasks are performed by remote processing devices that are linked through a communications network (e.g., communication utilizing Internet or web-based software systems). For example, program modules may be located in either local or remote memory storage devices or simultaneously in both local and remote memory storage devices. Similarly, any storage of data associated with embodiments of the present invention may be accomplished utilizing either local or remote storage devices, or simultaneously utilizing both local and remote storage devices.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be 
Independent claims 8 and 15 also contain the identified abstract ideas above, with the additional elements of a computing device, memory, processor, and date range control which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 5 describes showing the metrics of the identified past consumer searches comprises displaying that can be altered to select a range of dates for the metrics. (Transmitting and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element date control to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 6 describes showing the metrics of the identified past consumer searches comprises displaying for one of the metrics such that when selected, a graph showing values of the metric on a plurality of different dates is shown (Transmitting and Processing Information; a Mental 
Dependent claim 7 describes showing the metrics of the identified past consumer searches comprises displaying a link for each identified past consumer search such that when a respective link is selected, a page for the identified past consumer search associated with the link is displayed, the page providing at least one selectable control for setting a rule definition for the associated identified past consumer search (Transmitting and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element selectable control to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 10 describes a combined value for the at least one session metric, the combined value formed by combining the values of the at least one session metric for the identified actual search phrases and wherein generated further displays the combined value for the at least one session metric (Transmitting and Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element processor to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 13 describes generating to change the date range such is used to change the date range to a new date range, the steps of searching for actual search phrases, retrieving the value for the at least one session metric and repeated for the new date range (Analyzing and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human 
Dependent claim 14 describes generating a link for each identified actual search phrase, each link such that when the link is selected, a page for the identified actual search phrase associated with the link is displayed, the page providing for setting a rule definition for the associated identified actual search phrase to control what page is returned when the actual search phrase is received (Receiving and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element selectable control to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 16 describes displaying the retrieved metrics comprises displaying and receiving a new date range (Receiving and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); retrieving new metrics for all past search phrases that were submitted to the web site during the new date range and that included the term (Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); displaying the retrieved new metrics such that retrieved new metrics for a plurality of past search phrases are shown together (Receiving and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional element date range control to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-4, 9, 11-12, and 17-20 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered 
Therefore, Claims 1-20 are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number (20140180811) to Boal (hereinafter referred to as “Boal”) in view of US publication number (20070067297) to Kublickis (hereinafter referred to as “Kublickis”).

(A) As per claims 1, Boal teaches a computer-implemented method comprising: receiving, by a server, a term submitted by a user to obtain metrics for at least one past consumer search that contained the term; (Boal: [0056 the utilization of a computer for the process which is interpreted to include a server system 0569 which includes search terms submitted by a user or consumer to target specific measurements and metrics])

for each identified past consumer search, retrieving metrics related to visits to the website during which the past consumer search was submitted, the metrics including metrics related to purchases; (Boal: [0204 includes the utilization of saved past metrics collected from visits to websites where 0195 the measures of various metrics include those associated with purchases])
displaying a user interface for the received term showing the metrics for a plurality of the identified past consumer searches so as to quickly convey comparative metrics for different past consumer searches that all contain the received term; (Boal: [0748 the use of a user interface to display the metrics and data collected includes, 0204 utilization of saved past metrics and 0083 has comparisons of various data collected such as past 0569 including consumer search data including search terms and phrases done in the present and past])
receiving a rule definition for one of the identified past consumer searches, the rule definition indicating a web page; (Boal: [0236 using the defined rules for the analysis of the data which 0204 includes the utilization of saved past metrics collected from visits to websites])
and linking the rule definition to the one identified past consumer search in a search rules database used by a web server that serves the website such that when the consumer search is submitted the web server returns the web page. (Boal: [0280 links the various records collected which are about the consumer which can 0236 include the using the defined rules for the analysis of the data which 0708 discussed the use of databases to store past searches used where 0204 the saved past metrics include those collected from visits to websites])

Kublickis teaches
The simultaneous application of information (Kublickis: [0059 describes the simultaneous application of multiple sources of information])
The returning of something (Kublickis: [0235 includes the returning of something specified])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stored and collected consumer search metrics to identification of historical information of Boal with the simultaneous or returned information of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to identification of historical information, it is old and well-known to organizing data for managing and identifying search metrics, and the combination would lead to an increase in the organization of consumer search metrics to identification of historical information as taught in [0372] of Kublickis.

(B) As per claims 2, Boal teaches the non-transitory computer-readable medium wherein when executed the program further causes the at least one computing device to at least: receive at least one filtering criterion via the user interface; (Boal: [As in claim 1, 0480 applies filtering criterion to help organize the information])
and select the subset of the plurality of orders that match the at least one filtering criterion. (Boal: [As in claim 1, 0881 applies the selection of a subset from a group based on specified selection criteria such as 0480 filtering criterion to help organize the information])

 purchases than other identified past consumer searches and receiving the rule definition comprises receiving a rule definition for the identified past consumer search that resulted in purchases. (Boal: [As in claim 1, 0151 identifies the various purchases done])
Although Boal teaches the application of stored and collected consumer search metrics to identification and presentation of historical information as above, Boal does not explicitly teach the lowering of results
Kublickis teaches
Having reduced and lowered results (Kublickis: [0118 applies lower results for specific situations])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stored and collected consumer search metrics to identification and presentation of historical information of Boal with the lowering of results of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to identification and presentation of historical information, it is old and well-known to organizing data for managing and identifying search metrics, and the combination would lead to an increase in the organization of consumer search metrics to identification and presentation of historical information as taught in [0372] of Kublickis.

(D) As per claim 4, Boal teaches the computer-implemented method wherein displaying a plurality of metrics for each identified past consumer search comprises displaying a conversion percentage for each identified past consumer search and wherein displaying a plurality of combined 
Although Boal teaches the application of stored and collected consumer search metrics to identification and presentation of historical information as above, Boal does not explicitly teach the averaging of results
Kublickis teaches
The averaging of results (Kublickis: [0675 includes the averaging of results])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stored and collected consumer search metrics to identification and presentation of historical information of Boal with the averaging of results of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to identification and presentation of historical information, it is old and well-known to organizing data for managing, analyzing and identifying search metrics, and the combination would lead to an increase in the organization of consumer search metrics to identification, presentation, and analysis of historical information as taught in [0372] of Kublickis.

(E) As per claim 5, Boal teaches the computer-implemented method wherein displaying the user interface showing the metrics of the identified past consumer searches comprises displaying a date control that can be altered to select a range of dates for the metrics. (Boal: [As in claim 1, 0297 has the collection and storage of date data which can then be displayed and further 0389 a range of dates can be selected for the metrics analyzed])



(G) As per claim 7, Boal teaches the computer-implemented method wherein displaying the user interface showing the metrics of the identified past consumer searches comprises displaying a link for each identified past consumer search such that when a respective link is selected, a page for the identified past consumer search associated with the link is displayed, the page providing at least one selectable control for setting a rule definition for the associated identified past consumer search. (Boal: [As in claim 1, 0396 has a control of the interface used to control graphics displaying various metrics where 0446 the displayed information can include a page])

(H) As per claim 8 and 15, Boal teaches a server comprising: a memory storing actual search phrases submitted to a retail web site by customers, and for each actual search phrase, a value for at least one web site session metric; (Boal: [As in claim 1, 0227 includes values for the various metrics described])
and a processor, the processor executing processes to: receive a term submitted by a user through a user interface to obtain metrics for at least one past consumer search that contained the term; (Boal: [As in claim 1, 0569 which includes search terms submitted by a user or consumer to target specific measurements and metrics])

for each identified actual search phrase, retrieve the value for the at least one session metric for the actual search phrase; (Boal: [As in claim 1, 0143 applies the value for specific metrics])
and generate a user interface that includes each identified actual search phrase and the value for the at least one session metric for each identified actual search phrase such that the values for the at least one session metric for actual search phrases are displayed at the same time so as to quickly convey comparative metrics for different actual searches that all contain the received term. (Boal: [As in claim 1, 0083 uses comparisons of the data and metrics collected])
Although Boal teaches the application of identifying consumer search metrics for the presentation of the information as above, Boal does not explicitly teach the utilization of two separate results
Kublickis teaches
The application of separate results (Kublickis: [0370 includes the application of separate results of analysis])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stored and collected consumer search metrics to identification and presentation of historical information of Boal with the application of two separate results of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to identification and presentation of historical information, it is old and well-known to organizing data for managing, analyzing and identifying search metrics, and the combination would lead 

(I) As per claim 9, Boal teaches the server wherein the at least one session metric comprises a site rank, wherein the value of the site rank for an identified actual search phrase comprises a rank of the identified actual search phrase relative to all other actual search phrases during a time period. (Boal: [As in claim 1, 0283 incorporates a ranking system for the data collected that can include search phrase and 0323 within specific time periods])

(J) As per claim 10, Boal teaches the server wherein the processor further retrieves a combined value for the at least one session metric, the combined value formed by combining the values of the at least one session metric for the identified actual search phrases and wherein the user interface generated by the processor further displays the combined value for the at least one session metric. (Boal: [As in claim 1, 0217 utilizes the combining of values collected])

(K) As per claim 11, Boal teaches the server wherein for each identified actual search phrase, the value of the at least one session metric comprises a number of sessions during which the identified-5- actual search phrase was received and the combined value for the at least one session metric comprises sessions during which the identified actual search phrases were received. (Boal: [As in claim 1, 0229 has a number of times or sessions the consumer accesses information and the 0217 utilization of combining values collected])
Although Boal teaches the application of identifying consumer search metrics for the analysis of the information as above, Boal does not explicitly teach the sum of results
Kublickis teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the stored and collected consumer search metrics to analysis of information of Boal with the calculating of sums of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to analysis of information, it is old and well-known to organizing data for managing, analyzing and identifying search metrics, and the combination would lead to an increase in the organization of consumer search metrics to analysis of information as taught in [0372] of Kublickis.

(L) As per claim 12, Boal teaches the server further comprising receiving a date range and using the date range to limit the search for actual search phrases to actual search phrases that included the term and were submitted during a session that took place within the date range. (Boal: [As in claim 1, 0147 applies the limitation and constraint of parameters used for the system within specific timeframes and date ranges])

(M) As per claim 13, Boal teaches the server wherein generating a user interface comprises including a control to change the date range such that when the control is used to change the date range to a new date range, the steps of searching for actual search phrases, retrieving the value for the at least one session metric and generating the user interface are repeated for the new date range. (Boal: [As in claims 1, 8, 0395 has the changing of parameters and terms utilized as metrics which is interpreted as encompassing date changes to a new date range])

(N) As per claim 14, Boal teaches the server wherein generating the user interface comprises generating a link for each identified actual search phrase, each link such that when the link is selected, a 

(O) As per claim 16, Boal teaches the method wherein displaying the retrieved metrics comprises displaying the date range control and wherein the method further comprises: receiving a new date range through the date range control; (Boal: [As in claims 1, 13, 14, 0396 has a control of the display used to control graphics displaying various metrics])
retrieving new metrics for past search phrases that were submitted to the web site during the new date range and that included the term; (Boal: [As in claims 1, 13, 0613 includes the submitting of data such as those described in the process])
displaying the retrieved new metrics such that retrieved new metrics for a plurality of past search phrases are shown. (Boal: [As in claims 1, 13])
Although Boal teaches the application of identifying consumer metrics for the analysis of the information as above, Boal does not explicitly teach having all results or grouping results together
Kublickis teaches
Having all results (Kublickis: [0474 utilizes the listing of all results])
Grouping results together (Kublickis: [0369 has the grouping of results together])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the identifying consumer metrics for the analysis of the information of Boal with the having all results or grouping results together of Kublickis as they are analogous art along with the current invention which solve problems related utilizing consumer search metrics to analysis of information, it is old and well-known to organizing data for managing, analyzing and identifying search metrics, and the 

(P) As per claim 17, Boal teaches the method wherein the metrics comprise combined metrics that are formed by combining individual metrics for the past search phrases that were submitted to the web site during the date range and that included the term. (Boal: [As in claims 1, 0217 applies the combining of values collected which 0395 has the changing of parameters and terms utilized as metrics which is interpreted as encompassing date changes to a new date range])

(Q) As per claim 18, Boal teaches the method wherein the metrics comprises an amount purchased from the web site during a session in which the past search phrase was submitted to the web site. (Boal: [As in claims 1, 0255 includes the metric that measures the amount and frequency purchased])

(R) As per claim 19, Boal teaches the method wherein displaying the retrieved metrics comprises displaying a link for each past search phrase to a respective page that provides metrics for only the respective past search phrase. (Boal: [As in claims 1, 0748 has displaying the metrics and data collected])

(S) As per claim 20, Boal teaches the method wherein the respective page comprises a link for setting a rule to be used when the web site receives the respective past search phrase again. (Boal: [As in claims 1, 0763 include the receipt of information and data which is interpreted as including the past search phrases collected before])

Conclusion

US 20160086108 A1
Abelow; Daniel H.
CONTINUOUS DYNAMIC BOUNDARIES
US 20160034305 A1
SHEAR; Victor Henry et al.
METHODS AND SYSTEMS FOR PURPOSEFUL COMPUTING
US 20150294377 A1
Chow; Edmond K.
TRUST NETWORK EFFECT
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20160170996 A1
Frank; Ari M et al.
Crowd-based scores for experiences from measurements of affective response
US 20170235848 A1
Van Dusen; Dennis et al.
SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION
US 20170330204 A1
Johnson; Christopher Edward et al.
WEB SERVER EVALUATION AND IMPROVEMENT SYSTEM
US 20080065471 A1
Reynolds; Tom et al.
DETERMINING STRATEGIES FOR INCREASING LOYALTY OF A POPULATION TO AN ENTITY
US 20100293276 A1
Rhoads; Geoffrey B.
METHODS FOR ANALYZING ELECTRONIC MEDIA INCLUDING VIDEO AND AUDIO



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/4/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683